Citation Nr: 0944942	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than October 13, 
2004 for the award of a 100 percent rating for epilepsy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from January 1989 to 
October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted an increased rating of 100 
percent for the Veteran's service-connected epilepsy, 
effective October 13, 2004.  The Veteran perfected an appeal 
with respect to the effective date of the award.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran contends that he is entitled to an effective date 
in October 1999 for the 100 percent rating for his service-
connected epilepsy because the disability was initially 
diagnosed in service.

Historically, the Board notes that service connection for 
epilepsy was originally granted in a June 2000 rating 
decision.  A 10 percent rating was assigned, effective 
October 10, 1999.  The Veteran filed a timely notice of 
disagreement in January 2001 with respect to the 10 percent 
rating.  In July 2001 the RO issued a rating decision 
granting an increased rating of 20 percent, effective October 
10, 1999.  Also in July 2001, a statement of the case was 
issued, denying a rating in excess of 20 percent.  The 
Veteran did not perfect an appeal with respect to the 
disability rating.  

Thereafter, on October 13, 2004, the Veteran filed the 
instant claim for an increased rating for his service-
connected epilepsy.  In the August 2005 rating decision on 
appeal, the RO granted an increased rating of 100 percent.  
An effective date of October 13, 2004 (the date the claim for 
increase was received by VA) was assigned.  The Veteran 
perfected an appeal with respect to the effective date of the 
award.

Generally, the effective date of an award of increased 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date of the award is the 
later of the date of receipt of the claim or the date 
entitlement arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(o) (2009).  If the ascertainable increase occurs more 
than one year prior to the receipt of the claim, the date of 
receipt of the claim is the effective date of the award.  
38 C.F.R. § 3.400(o)(2) (2009).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis, may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  38 C.F.R. § 3.155(a) (2009).  

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157(b).

A review of the record shows that when the Veteran filed his 
claim on October 13, 2004, he submitted an October 2004 
letter from the Social Security Administration which 
indicates that he is entitled to SSA disability benefits.  
The RO never attempted to obtain the records on which the 
decision was based.  The Board is of the opinion that the SSA 
records could contain information material to the outcome of 
the instant earlier effective date claim (namely information 
or evidence of an increase in severity of the Veteran's 
service-connected epilepsy during the year prior to the 
instant October 13, 2004 claim).  As such, they should be 
obtained.  38 U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak 
v. Derwinski, 2 Vet. App. 363 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has imposed a 
virtually absolute duty to obtain Social Security records.  
Woods v. Gober, 14 Vet. App. 214, 222 (2000); Baker v. West, 
11 Vet. App. 163, 169 (1998).

Moreover, the August 2005 rating decision lists medical 
records dated in February 2002 from S. Raju as having been 
considered relative to the claim for increase.  The claims 
file does not contain these records.  The Board notes that 
the claims file was apparently reconstructed.  While the case 
is being remanded, an attempt to retrieve these missing 
records should be made.  

Also submitted along with the Veteran's October 2004 claim 
for increase is an April 2004 form containing discharge 
instructions from St. Francis Hospital.  A review of the 
claims file reveals that the medical records from this 
hospital visit, which is noted to have been for seizures, is 
not of record.  (There are other records from St. Francis 
Hospital in the claims file; however, none are from the April 
2004 emergency room visit.)  Therefore, an attempt to 
retrieve these records should be made.

In a VA Form 21-8940 from the Veteran, which was signed in 
May 2005, he indicated that he was treated by a Dr. Pennel at 
Emory Health Care.  The treatment included tests such as 
electroencephalogram (EEG) and magnetic resonance imaging 
(MRI).  He did not list the dates of treatment, but he 
included the physician's address.  No attempt was made to 
obtain these records.  Therefore, such an attempt should be 
made.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman, 19 
Vet. App. 473, which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the issue is entitlement to an earlier 
effective date (a "downstream issue"), and such an issue 
does not require specific notice regarding degree of 
disability and effective date.  However, while the case is in 
remand status, the Veteran should be provided with a notice 
letter informing him of the type of information or evidence 
needed to establish an effective date for an increased 
rating.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
regarding the disability rating and 
effective date elements of a service 
connection claim.  

2.  With the Veteran's assistance, the RO 
should attempt to obtain copies of all 
treatment records from S. Raju, dating 
from February 11, 2002 to February 15, 
2000, as well as from St. Francis Hospital 
on April 24, 2004, and from Dr. Pennel at 
Emory Health Care.

3.  Obtain from the Social Security 
Administration a copy of any decision that 
was made on a claim for Social Security 
disability benefits awarded, as well as 
the medical records relied upon concerning 
any determination rendered.  All efforts 
to obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  Then, after any other indicated 
development is completed, the AOJ should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


